DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes that this application is a divisional of application number 16/215,020.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a sandwich panel, classified in B32B15/14.
II. Claims 17-22, drawn to a method of making a sandwich panel, classified in B32B37/12.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by laminating in the reverse order (i.e., form the .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Gregory Reilly on 9/24/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities: “Fig. 1” in line 21 on page 8 should be “Fig. 2”. “hygroscopic property” in lines 32-33 on page 12 should be “non-hygroscopic property”. “an desired” in line 3 on page 21 should be “a desired”.


Claim Objections
Claim 1 is objected to because of the following informalities:  “wherein the binder is non-hygroscopic copolymer resin” should be “wherein the binder is a non-hygroscopic copolymer resin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-16, 
Regarding claim 8, the limitation “wherein the polyester-based fiber” is indefinite because it is unclear whether “the polyester-based fiber” refers to the polyester-based fiber of the core part of the sheath-core type bicomponent fiber of claim 7 or the polyester-based fiber of claim 1. It is assumed for the purpose of this Examination that this limitation refers to the polyester-based fiber of the core part of the sheath-core type bicomponent fiber of claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 16-19, and 25-26 of U.S. Patent No. 10,981,341 in view of Fisher et al (USPGPUB 208/0248278).
Regarding claim 1, claim 1 of the cited patent discloses a molded object having a non-woven fiber structure comprising a polyester-based fiber and a non-hygroscopic copolymer resin binder. The molded object as an apparent density of 0.5 to 0.8 g/cc. Claim 26 of the cited patent discloses a sandwich panel comprising the molded object of claim 1 (A sandwich panel comprising a core layer of non-woven fiber structure having a 
The cited patent is silent with regard to a skin layer and an adhesive layer.
Fisher discloses porous fiber-reinforced thermoplastic polymer composite sheets that are free of halogen containing flame and smoke emission retardants and comprise poly(arylene ether) resin [0001]. In one embodiment, fiber reinforced thermoplastic composite sheet 10 includes one porous core layer 12 and skins 14 and 16 laminated to outer surfaces 18 and 20 of core layer 12 [0091] [Fig. 1].

    PNG
    media_image1.png
    244
    577
    media_image1.png
    Greyscale

The skins can be bonded to the core layer using adhesives [0094]. The composite sheets can be used in various applications including infrastructure, aircraft, train and naval vessel side wall panels, ceiling panels, cargo liners, office partitions, and elevator shaft lining [0098].
The cited patent and Fisher are analogous because they disclose sandwich panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use skin layers and adhesive to bond the skin layers to the core in the cited patent’s sandwich panel (a skin layer laminated on at least one surface of the core layer; and an adhesive layer for bonding the core layer and the skin layer).  One of ordinary skill in the art would have been motivated to use such a configuration because this is a common configuration for sandwich panels as disclosed by Fisher and the sandwich panels of the cited patent and Fisher have similar applications. Both the cited patent and Fisher disclose sandwich panels using a porous, fibrous core which are used for the same applications.
Regarding claim 3, claims 1 and 3 of the cited patent meet the claimed property limitations.
Regarding claims 4 and 6-8, claims 16-19 correspond to these claims, respectively. 
Regarding claim 5, claims 4-5 of the cited patent meet these limitations.

Claims 1-2, 4-12, 14-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 9-11, 13-17, and 19-21 of copending Application No. 16/215,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7, and 18 of the claimed invention are met by claims 1 and 6 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 16/861,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention is met by claims 1 and 3 of the reference application. Claims 2-16 are met by claims 4-18 of the reference application, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-18 of copending Application No. 16/861,815 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention is met by claims 1 and 3 of the reference application. Claims 2-16 are met by claims 4-18 of the reference application, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-5, 7-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (USPGPUB 2008/0248278) in view of Yamamoto (USPGPUB 2008/0299367) as evidenced by Kimura et al (USPGPUB 2009/0130939).
Regarding claim 1, Fisher discloses porous fiber-reinforced thermoplastic polymer composite sheets that are free of halogen containing flame and smoke emission retardants and comprise poly(arylene ether) resin [0001]. The porous core layer comprises discontinuous fibers bonded together with a thermoplastic material comprising poly(arylene ether) [0005]. The core layer has a density of 0.2 to 1.5 g/cc, more specifically, 0.3 to 1.0 g/cc and can be non-woven [0013]. In one embodiment, fiber reinforced thermoplastic composite sheet 10 includes one porous core layer 12 and skins 14 and 16 laminated to outer surfaces 18 and 20 of core layer 12 [0091] [Fig. 1].

    PNG
    media_image1.png
    244
    577
    media_image1.png
    Greyscale

The skins can be bonded to the core layer using adhesives (A sandwich panel comprising a core layer of non-woven fiber structure having a fiber and a binder which has an apparent density of 0.5 g/cm3 to 0.8 g/cm3; a skin layer laminated on at least one surface of the core layer; and an adhesive layer for bonding the core layer and the skin layer) [0094]. Synthetic fibers can be used for the porous core layer and combinations of different types of fibers can also be used [0014]. The thermoplastic materials used in making the core layer can be in the form of short fibers which can enhance the cohesion of the web structure during manufacture [0017]. The thermoplastic material can include polyester and can be PET (a core layer of non-woven fiber structure having a polyester-based fiber) [0030] [0043]. According to Kimura, polyester-series fibers (such as PET fibers) are hydrophobic fibers and are non-hygrosopic [0051]. Examiner’s note: Kimura states “having a hygroscopicity” in this paragraph, but it is evident that it should read “having non-hygroscopicity” since such fibers are hydrophobic and are in contradistinction to the hygroscopic fibers in the previous paragraph [0050]. Examiner’s note: claim 1 of the present invention recites both “a polyester-based fiber” and “a binder”. Fisher’s aforementioned polyester as a 
Fisher is silent with regard to using a polyester-based fiber for the discontinuous fibers.
Yamamoto discloses an automotive inner ceiling material made of a nonwoven fabric [0001]. Especially, the invention relates to an automotive inner ceiling material being high in bending strength and small in thermal deformation [0001]. The nonwoven fabric is a mixture of main fibers made of polyester and sheath-core type conjugate fibers which comprise a heat fusible sheath component made of copolymerized polyester and a non-heat fusible core component made of polyester [0007]. The sheaths of the conjugate fibers bind the fibers when solidified after melting [0013]. 
Fisher is analogous because it discloses a sandwich composite structure with a fibrous, nonwoven core.
Yamamoto is analogous because it discloses lightweight and mechanically strong nonwoven panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yamamoto’s mixture of fibers as Fisher’s fibers and/or as a component of the thermoplastic material for the core (a core layer of non-woven fiber structure having a polyester-based fiber).  One of ordinary skill in the art would have been motivated to use Yamamoto’s fibers as Fisher’s fibers and/or as a component of the thermoplastic material for the core because this would enhance the cohesion of the web structure as desired by Fisher and as disclosed by Yamamoto. Fisher discloses that bonding is effected by using the thermal characteristics of the 
Regarding claim 2, Yamamoto discloses that PET-based main fibers have a melting point of 225 degrees C (wherein the polyester-based fiber has a melting point of 180 to 3000C) [0034].
Regarding claim 3, Fisher discloses that the core layer can have enhanced elongation [0059] and desirably high flexural modulus [0090]. The composite sheets can have a high stiffness to weight ratio and be used in various applications including infrastructure, aircraft, train and naval vessel side wall panels, ceiling panels, cargo liners, office partitions, and elevator shaft lining [0098].
Fisher is silent with regard to the flexural strength, tensile strength, flexural modulus, tension stiffness, tensile elongation, and peel-off strength of the core layer.
As to the flexural strength, tensile strength, flexural modulus, tension stiffness, tensile elongation, and peel-off strength of the core layer, the examiner notes that the prior art generally teaches the claimed invention (the core layer of claim 1 having a polyester-based fiber, a non-hygroscopic copolymer resin binder, and an apparent density of 0.5 g/cc to 0.8 g/cc) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the tensile elongation of the core is dependent on the fiber length of the polyester-based fibers according to the published present disclosure [0060]. Fisher discloses that the individual reinforcing fibers have an average length of 7 to 200 mm and 10 to 50 mm more preferably [0016]. This overlaps the range disclosed in the present invention (5 to 100 mm) [0060]. The Examiner also notes that the prior art discloses the same kind of non-hygroscopic copolymer resin as binder (i.e., PET) (see above). The present disclosure also indicates a relationship between the apparent density of the core and its mechanical strength [0067]. The published disclosure of the present invention also notes that because the core layer exhibits the claimed mechanical strength, it can be used in sandwich panels in applications such as boards for buildings, interior and exterior materials for cars, trains, ships and airplanes, partition boards, elevator structural materials, and panels for shipping containers [0071]. Fisher discloses similar applications (see above and [0098]). Since the prior art discloses a core layer comprising a polyester-based fiber having a similar length as in the present invention, a non-hygroscopic copolymer resin-based binder such as PET, and an overlapping apparent density range and exhibiting enhanced elongation, good flexural modulus, and high stiffness to weight ratio and the sandwich panel of the prior art is used in the same or similar applications, the examiner believes the claimed properties are either anticipated or highly obvious (The sandwich 
Regarding the claimed peel-off strength of the core layer, the Examiner notes that the present invention discloses that the peel-off strength is a function of the degree of impregnation of the adhesive layer in the core layer and that this degree of impregnation is related to the surface roughness of the core layer [0050]. The present invention also discloses enhanced peel-off strength by reduced the difference in degree of linear expansion due to temperature rise [0055]. The Examiner acknowledges that the prior art is silent with regard to the surface roughness of the core layer and the coefficient of linear expansion of the adhesive layer, core layer, and skin layer. However, the prior art discloses a porous core layer using the same or similar materials as the present invention and adhesive layers and skin layers having the same or similar composition as the present invention (see claim 12 below). Therefore, a PHOSITA would expect the adhesive to impregnate the core layer of the prior art in a similar fashion as in the present invention leading to a similar level of peel-off strength (wherein the core layer has a peel-off strength of 150 N to 200 N).
Regarding claim 4, 
Regarding claim 5, Fisher is silent with regard to the weight change rate of the non-hygroscopic copolymer resin used as binder.
As to the claimed weight change rate of the claimed non-hygroscopic copolymer resin, the examiner notes that the prior art generally teaches the claimed invention (a terephthalate-based copolyester resin) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the present invention discloses that the weight change ratio is based on the rate of increase in water content of the article after being left at 85 degrees C and 85% relative humidity for 100 hours ([pg 13] of the original disclosure). Non-hygroscopic resin such as PET have a low weight change ratio due to low water absorption [pg 13]. The non-hygroscopic copolymer resin can be a polyester-based fiber [pg 13]. Since the prior art discloses a non-hygroscopic polyester-based copolymer resin, the examiner believes the claimed properties are either anticipated or highly obvious (The sandwich panel of Claim 1, wherein the non-hygroscopic copolymer resin has a weight change rate of less than 0.1% after keeping a 
Regarding claim 7, Yamamoto discloses that the nonwoven fabric is a mixture of main fibers made of polyester and sheath-core type conjugate fibers which comprise a heat fusible sheath component made of copolymerized polyester and a non-heat fusible core component made of polyester [0007]. The sheath component can be made of copolymerized polyester [0007] [0033]. The copolyester can be a terephthalate-based copolyester (further comprising a sheath-core type bicomponent fiber, including: a core part of a polyester-based fiber; and a sheath part which is a non-hygroscopic copolymer resin surrounding the core part) [0033].
Regarding claim 8, Yamamoto further discloses an embodiment wherein PET is used as the core material of the sheath-core fibers (The sandwich panel of claim 7, wherein the polyester-based fiber is any one or more selected from the group consisting of polyethylene terephthalate (PET), polytrimethylene terephthalate, polybutylene terephthalate, and polyethylene naphthalate) [0033].
Regarding claim 9, Yamamoto is silent with regard to the weight change rate of the copolymerized polyester sheath component.
As to the claimed weight change rate of the claimed non-hygroscopic copolymer resin, the examiner notes that the prior art generally teaches the claimed invention (a terephthalate-based copolyester resin) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the present invention discloses that the weight change ratio is based on the rate of increase in water content of the article after being left at 85 degrees C and 85% relative humidity for 100 hours ([pg 13] of the original disclosure). Non-hygroscopic resin such as PET have a low weight change ratio due to low water absorption [pg 13]. The non-hygroscopic copolymer resin can be a polyester-based fiber [pg 13]. Since the prior art discloses a non-hygroscopic polyester-based copolymer resin, the examiner believes the claimed properties are either anticipated or highly obvious (The sandwich panel of Claim 7, wherein the sheath part that is a non- hygroscopic copolymer resin has a weight change rate of less than 0.1% after keeping a constant temperature/constant humidity for 100 hours at a temperature of 85°C and relative humidity of 85%).
Regarding claim 10, Fisher discloses that the composite sheet 10 can have a thickness ranging from about 0.5 mm to about 25 mm [0091]. The skins can each have a thickness of from about 25 um to about 2.5 mm [0091]. Examiner’s note: the thickness of the core is the thickness of the composite sheet minus the thickness of the two skins. Therefore, the core has a thickness ranging from less than 0.5 mm to as high as 24.95 mm (25 mm minus 50 um). According to MPEP 2144.05, Obviousness of Ranges, ‘In prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 0.1 to 10 mm and 0.1 to 0.5 mm for the core and the skin layer, respectively, overlaps the prior art range of less than 0.5 mm to approximately 25 mm and 0.025 to 2.5 mm, respectively.
Regarding claims 15-16, Fisher discloses that the porous core layer can be formed using a carding and needle process [0013].
Fisher is silent with regard to the claimed needle punching process.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed needling process and given that the prior art meets the requirements of the claimed composite, the prior art clearly meet the requirements of present claims 17-18 (The sandwich panel according to claim 1, wherein the core layer is produced through the needle punching .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al and Yamamoto as applied to claim 1 above, and further as evidenced by “PET Properties”, non-patent literature of record.
Regarding claim 6, the limitations of claim 1 have been set forth above. Fisher further discloses that the polyester used as the thermoplastic component can be PET [0043]. According to “PET Properties”, PET has a melting temperature of 250 degrees C (The sandwich panel of Claim 1, wherein the binder has a melting point of 160°C or higher) [pg 1].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al and Yamamoto as applied to claim 1 above, and further in view of Clifford (US Patent 6,171,705).
Regarding claims 11-12, 
Fisher is silent with regard to skins formed from aluminum, iron, stainless steel, magnesium, or electro galvanized steel (claim 11). Fisher is silent with regard to the type of adhesive used (claim 12).
Clifford discloses laminate structural panels and, more specifically, to light-weight laminates having desirable structural characteristics [Col 1, lines 14-17]. In one aspect a structural laminate is provided having first and second skins of sheet metal [Col 1, lines 51-52]. A fibrous core layer is provided between the sheet metal skins and is bonded to the skins [Col 1, lines 53-55].  In one embodiment, layers of adhesive are placed between the core material and the skins which bonds the core to the skins [Col 3, lines 57-59].  The resulting laminate structure is extremely lightweight compared to a single steel sheet of comparable thickness and strength [Col 3, lines 59-61]. In one embodiment, panel 20 has metal skins 22 and intervening fibrous core 24 [Col 2, lines 36-38] [Fig. 1].

    PNG
    media_image2.png
    309
    145
    media_image2.png
    Greyscale

Layer 24 is a fibrous material [Col 3, line 22]. A layer of adhesive can be used to bond skins 22 to fibrous core 24 [Col 4, lines 35-36]. The adhesive can be an epoxy or 
Clifford is analogous because it discloses structural sandwich structures having a fibrous core and metal skin layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum, galvanized steel, or stainless steel as material for Fisher’s skins and an epoxy or polyurethane-based adhesive to bond the skin layers to the core (The sandwich panel of claim 1, wherein the skin layer is at least one selected from the group consisting of aluminum, iron, stainless steel (SUS), magnesium, and electro galvanized steel sheet (EGI) – claim 11) (The sandwich panel of claim 1, wherein the adhesive layer includes at least one of an olefin-based adhesive, a urethane-based adhesive, an acrylic-based adhesive, and an epoxy-based adhesive – claim 12).  One of ordinary skill in the art would have been motivated to use such material for Fisher’s skins and adhesive because this would lead to a desirably high stiffness to weight ratio as desired by Fisher and as disclosed by Clifford. As discussed above, Fisher discloses that the skins can be formed from metal. Both Fisher and Clifford disclose sandwich construction type laminates with a fibrous core and desirably having a high stiffness to weight ratio. Using Clifford’s adhesive in conjunction with Clifford’s skin material would lead to good bonding between the metal skins and the fibrous core.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al and Yamamoto as applied to claim 1 above, and further in view of Hanks et al (USPGPUB 2007/0207301) as evidenced by “DuPont BYNEL 4003” and “DuPont BYNEL 4206”, non-patent literatures of record.
Regarding claim 13, the limitations of claim 1 have been set forth above. Fisher further discloses that the skin layers can have a metal composition [0092].
Fisher is silent with regard to using a dual-layer adhesive as claimed.
Hanks discloses an impact resistant exterior building panel having a fabric reinforcing layer and a polymer core between a pair of metal skins [0002]. The invention provides a metal composite building panel having a fabric reinforcing sheet disposed between the outer metal skin and the polymer core [0010]. The outer skin of the building panel is preferably a metal such as aluminum, aluminum alloy, stainless steel, galvanized steel, zinc, or titanium [0012]. The metal skins, polymer core, and fabric reinforcing sheet may be secured together using adhesives or "tie layers" that are sensitive to heat and/or pressure, such as the class of anhydride modified polyolefin adhesives sold under the trade names BYNEL or PLEXAR [0014]. In one embodiment, panel 26 includes an outer skin 28 and inner skin 30 [0031] [Fig. 2].  A core 32 is disposed between the outer skin 28 and inner skin 30 [0031].  A fabric reinforcing sheet 34 is disposed between the core 32 and outer skin 28 [0031].  An adhesive layer 36 secures the fabric reinforcing sheet 34 to a core 32 [0031].  Likewise, an adhesive layer 38 secures the core 32 to the inner skin 30 [0031].  The adhesive layer 40 between the fabric reinforcing sheet 34 and outer skin 28 includes two different adhesive layers bound together, with the first adhesive layer 42 being adjacent to the outer skin 28 and 

    PNG
    media_image3.png
    247
    606
    media_image3.png
    Greyscale

The adhesive layer 40 in this embodiment of the composite panel 26 includes two layers of adhesive 42, 44 [0036].  Both layers 42, 44 are preferably anhydride modified polyolefin adhesives composed of anhydride modified polyethylene or ethylene vinyl acetate [0036].  Examples of preferred adhesives are presently marketed under the trademark BYNEL [0036].  
Hanks is analogous because it discloses metal-fibrous sandwich composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bilayer of adhesives to bond Fisher’s skin layers to the fibrous core.  One of ordinary skill in the art would have been motivated to use a bilayer of adhesives to bond these layers to each other because such adhesives are useful for bonding between metal outer layers and fibrous inner layers as disclosed by Hanks. Fisher discloses a laminate having metal-based skin layers and a fibrous core bonded to each other using adhesives. Hanks discloses using a bilayer of  prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). In the present case, Hanks discloses that adhesives under the trademark BYNEL can be used for both adhesive layers 42 and 44 and “DuPont BYNEL 4003” and “DuPont BYNEL 4206” disclose that the trademark BYNEL encompasses both HDPE and LDPE adhesive resins. It would have been obvious to a PHOSITA before the effective filing date of the claimed invention to try a variety of combinations of BYNEL adhesives for layers 42 and 44 including the claimed configuration (The sandwich panel of claim 1, wherein the adhesive layer comprises a first adhesive layer comprising high density polyethylene (HDPE) and a second adhesive layer comprising low density polyethylene (LDPE), wherein the core layer is bonded to the first adhesive layer, and the skin layer is bonded to the second adhesive layer).
Regarding claim 14, “DuPont BYNEL 4003” discloses that the HDPE resin has a density of 0.951 g/cc and “DuPont BYNEL 4206” discloses a density of 0.915 g/cc for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781